J-A20001-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    KRISTY ANN WIENCHES                        :
                                               :
                       Appellant               :   No. 484 EDA 2022

        Appeal from the Judgment of Sentence Entered January 10, 2022
      In the Court of Common Pleas of Chester County Criminal Division at
                        No(s): CP-15-CR-0000558-2016


BEFORE:      BENDER, P.J.E., STABILE, J., and PELLEGRINI, J.*

MEMORANDUM BY BENDER, P.J.E.:                           FILED AUGUST 1, 2022

        Appellant, Kristy Ann Wienches, appeals from the judgment of sentence

of 2 years’ non-reporting probation, imposed after the lower court revoked

Appellant’s previously imposed probation at CP-15-CR-0000558-2016. After

careful review, we vacate Appellant’s judgment of sentence and remand for

further proceedings.

        On February 21, 2017, the trial court sentenced Appellant to 3 years’

probation in accordance with her negotiated plea to the charge of endangering

the welfare of a child (“EWOC”), 18 Pa.C.S. § 4304(a)(1). The facts underlying

Appellant’s EWOC conviction are not germane to this appeal.

        In November of 2018, Appellant was arrested in Lancaster County on

new charges. A violation of probation (“VOP”) hearing in this case was held

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A20001-22



on December 7, 2018, when the VOP court lifted Appellant’s detainer and

deferred probation-violation proceedings pending disposition of the Lancaster

County charges. Subsequently,

       [o]n January 29, 2020, [the Commonwealth filed a petition]
       alleging [that Appellant] had probation violations.[1] On January
       31, 2020, a Notice of Hearing was entered scheduling the hearing
       for April 2, 2020.[2] … The docket is silent as to whether … this
       hearing was held or if any action was taken. On December 21,
       2021, a Notice of Hearing was filed scheduling the violation of
       probation hearing for January 10, 2022. A hearing was held on
       that date. A violation of probation was found, probation was
       revoked and reinstated for two years. The probation was ordered
       to be non-reporting. It was further ordered that this case would
       be closed once [Appellant] completes Mental Health Court in
       Luzerne County. On January 19, 2022, [Appellant] filed a timely
       [post-sentence motion p]ursuant to [Pa.R.Crim.P.] 720(B).

VOP Court Opinion (“VCO”), 3/2/22, at 2.

       In Appellant’s post-sentence motion, she alleged a violation of her

speedy-hearing rights pursuant to Pa.R.Crim.P. 708. Post-Sentence Motion,

1/19/22, at 2 ¶ 8.        She asserted these rights were violated because the

January 10, 2022 hearing “was held 1 year, 10 months, and 6 days after her

conviction in Lancaster County. This hearing was also held after her probation

expired on the above-captioned case. Specifically, this hearing was held 1


____________________________________________


1 The Chester County Probation Office alleged both technical violations and a
violation based on the new charge filed in Lancaster County. See Probation
Violation Petition, 1/29/20, at 1-2.

2 Notably, on “March 4, 2020, [Appellant] pled guilty in Lancaster County to
[a third-degree misdemeanor], [d]efiant [t]respass, 18 Pa.C.S.[] §
3503(b)(1)(i)[,] and was sentenced to one (1) year probation.”
Commonwealth’s Brief at 3.

                                           -2-
J-A20001-22



year, 10 months, and 20 days after the expiration of her probation.” Id. at 2

¶ 7.

       The VOP court did not grant or deny Appellant’s post-sentence motion

before Appellant was obligated to file a notice of appeal.3            Appellant

subsequently filed a timely notice of appeal on February 9, 2022. The VOP

court issued an order denying her post-sentence motion on March 2, 2022,

after it had been divested of jurisdiction. See Pa.R.A.P. 1701 (stating “after

an appeal is taken or review of a quasijudicial order is sought, the trial court

or other government unit may no longer proceed further in the matter”). The

record does not indicate that the VOP court ordered Appellant to file a

Pa.R.A.P. 1925(b) statement, and Appellant did not file one. On that same

date, the VOP court issued its Rule 1925(a) opinion.

       Appellant now presents the following question for our review:

       Whether Appellant’s right to a speedy probation revocation
       hearing was violated when the hearing was held twenty-two
       months     after  Appellant’s   new conviction,  where    the
       Commonwealth offered no evidence regarding the reason for the
       delay, and when the hearing was held twenty-two months after
       Appellant's probation had expired?

Appellant’s Brief at 4.

____________________________________________


3  “An appellant whose revocation of probation sentence has been imposed
after a revocation proceeding has 30 days to appeal her sentence from the
day her sentence is entered, regardless of whether or not she files a post-
sentence motion.” Commonwealth v. Parlante, 823 A.2d 927, 929 (Pa.
Super. 2003); see also Pa.R.Crim.P. 708 (comment) (“Any appeal must be
filed within the 30-day appeal period unless the sentencing judge within 30
days of the imposition of sentence expressly grants reconsideration or vacates
the sentence.”).

                                           -3-
J-A20001-22



      Initially, we note that the Pennsylvania Rules of Criminal Procedure

provide that, “[w]henever a defendant has been sentenced to probation…[,]

the judge shall not revoke such probation … unless there has been … a hearing

held as speedily as possible at which the defendant is present and represented

by counsel[.]” Pa.R.Crim.P. 708(A)(1). This “language has been interpreted

as requiring a probation violation hearing within a reasonable time.         In

determining whether a VOP hearing is held within a reasonable period, we

examine the length of the delay, the reasons for the delay, and the prejudice

resulting to the defendant from the delay.” Commonwealth v. Wright, 116

A.3d 133, 137 (Pa. Super. 2015) (cleaned up).

      Before we address the merits of Appellant’s claim, we note that the trial

court advises:

      Had th[e VOP c]ourt been available to address the issues raised
      in the post-sentence petition, reconsideration would have been
      granted and an evidentiary hearing would have been scheduled.
      Therefore, this [c]ourt is requesting that the Superior Court
      remand this case for an evidentiary hearing on the issue of
      whether [Appellant]’s right to a speedy revocation hearing was
      held under [Rule] 708.

VCO at 2-3. The Honorable Phyllis R. Streitel, sitting as the VOP court, further

notes that, “[b]eing a sitting senior judge with limited working days, th[e VOP

c]ourt was unable to address the allegations and issues in [Appellant]’s Post-

Sentence [Motion].      Without having reconsideration expressly granted,

[Appellant] was obligated to file her Notice of Appeal on February 9, 2022,

which divested this [c]ourt of jurisdiction to address the issues….” Id. at 2.



                                     -4-
J-A20001-22



The VOP court does not address the merits of Appellant’s Rule 708 claim in its

Rule 1925(a) opinion.

      Appellant initially raises a claim regarding a potential speedy-hearing

violation at the January 10, 2022 VOP hearing.        See N.T. VOP Hearing,

1/10/22, at 9-10. Appellant specifically requested that the VOP court “leave

this record open so I could possibly file a motion” to address the issue. Id. at

10. A discussion ensued on the record, with the VOP court noting that COVID-

19 restrictions had shut down the courthouse “for months” starting in March

of 2020, while Appellant argued that the courthouse had nevertheless been

open for some time before the hearing. Id. The VOP court then proceeded

to sentence Appellant without specifically ruling on the speedy-hearing claim,

and without specifically granting or denying Appellant’s request to file a

motion on the matter. Id. at 11-12.

      Appellant requests that this Court grant relief on the merits without

remand, but alternatively argues that, if this “Court is not inclined to do so,

[Appellant] requests that the Court remand her case to the trial court for an

evidentiary hearing, consistent with” the VOP court’s Rule 1925(a) opinion.

Appellant’s Brief at 19. The Commonwealth contends we should address the

merits of Appellant’s claim on appeal, arguing that the January 10, 2022

hearing was adequate to establish the reason for the delay (COVID-19

restrictions), and that Appellant was not prejudiced by that delay because she

was not incarcerated. Commonwealth’s Brief at 4-5.




                                     -5-
J-A20001-22



      Given the limited treatment of this issue at the January 10, 2022 VOP

hearing, Judge Streitel’s indication that the only reason she failed to grant an

evidentiary hearing in response to Appellant’s post-sentence motion was due

to limited working hours due to her senior status, and because the VOP court

did not address the merits of Appellant’s claim in its Rule 1925(a) opinion, we

decline to rule on the merits of Appellant’s issue at this juncture. Instead, we

defer to the VOP court’s judgment that an evidentiary hearing is warranted in

the circumstances of this case in order to provide an accurate and adequate

factual basis for both Appellant’s and the Commonwealth’s arguments.

Accordingly, we vacate Appellant’s judgment of sentence and remand for an

evidentiary hearing to determine if Appellant’s speedy-hearing rights under

Rule 708 were violated, and to provide appropriate relief if warranted. If the

VOP court concludes that Appellant’s Rule 708 speedy-hearing rights were not

violated, it is directed to reinstate Appellant’s January 10, 2022 judgment of

sentence.

      Judgment of sentenced vacated. Case remanded for an evidentiary

hearing. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/1/2022

                                      -6-